EXHIBIT 10.5
 
THE F&M BANK & TRUST COMPANY
3811 Turtle Creek Blvd., Suite 1700
Dallas, Texas 75219


December 19, 2013


MESA ENERGY, INC.
Attention: Randy M. Griffin, C.E.O.
5220 Spring Valley Road, Ste. 525
Dallas, Texas 75254


Re: Fourth Amendment to Loan Agreement


Ladies and Gentlemen:


This letter (this "Amendment") amends the Loan Agreement dated July 22, 2011,
originally among MESA ENERGY, INC., a Nevada corporation ("Borrower"); MESA
ENERGY HOLDINGS, INC., a Delaware corporation, TCHEFUNCTE NATURAL RESOURCES, LLC
("TNR"), a Louisiana limited liability company, and MESA GULF COAST, LLC
("MGC"), a Texas limited liability company (collectively, "Guarantors"); and THE
F&M BANK & TRUST COMPANY ("Lender"), an Oklahoma state bank, as previously
amended by a First Amendment to Loan Agreement dated September 21, 2012, a
Second Amendment dated October 1, 2012, and a Third Amendment dated November 27,
2013 (as amended, the "Loan Agreement"). Capitalized terms below not otherwise
defined herein shall have the meanings assigned in the Loan Agreement.


1. Consent. (a) Pursuant to a Limited Liability Company Agreement dated as of
December 16, 2013, a true and correct copy of which is attached hereto as
Exhibit A, Borrower has created a new subsidiary, TNR HOLDINGS LLC, a Delaware
limited liability company ("TNR Holdings") and transferred all of Borrower's
membership interest in TNR and MGC to TNR Holdings (the "TNR Transaction").
Pursuant to the Unit Purchase Agreement dated as of December 20, 2013 (the
"Gulfstar Purchase Agreement") among Borrower, TNR Holdings, Borrower's parent
company, ARMADA OIL, INC. ("Armada"), and GULFSTAR RESOURCES, LLC ("Gulfstar"),
a true and correct copy of which is attached hereto as Exhibit B, Gulfstar shall
purchase certain membership interests in TNR Holdings from Borrower (the
"Gulfstar Transaction"). Upon the consummation of the Gulfs tar Transaction,
Borrower and Gulfs tar shall enter into the Amended and Restated Limited
Liability Company Agreement for TNR Holdings (the "TNR Restatement") attached
hereto as Exhibit C.
 
 
 

--------------------------------------------------------------------------------

 
 
EXHIBIT 10.5
 
MESA ENERGY, INC.
December 19, 2013
Page 2 of 5


(b) Borrower has requested that Lender consent to the TNR Transaction, the
Gulfstar Transaction, the TNR Restatement, any transfer or issuance of equity
interests in TNR to Gulfstar pursuant to the Gulfstar Purchase Agreement or the
TNR Restatement and the consulting agreement between TNR and Coral Reef as
contemplated by the TNR Restatement (collectively, the "Permitted
Transactions"), and Lender hereby consents to the Permitted Transactions
pursuant to the Loan Agreement insofar as the Permitted Transactions would
otherwise be precluded by subsections (a), (d), (k), or (q) of Section 7 thereof
(this "Consent"). This is a limited consent and shall not be construed as a
commitment by Lender to consent to any future transactions, to waive, modify, or
amend any term or condition of the Loan Agreement or any of the Loan Documents;
provided, however, that to the extent the terms or conditions of any other Loan
Document in any way require, or could be deemed to require, the consent or
waiver of Lender given in this Consent, then such consent and waiver is hereby
deemed given and to the extent there is a conflict between the terms of this
Consent shall control. For the avoidance of doubt, this Consent shall not
constitute Lender's agreement to release any collateral for the Loans except in
accordance with the terms set forth in the Security Documents.


2. TNR Holdings Guaranty. In consideration of the consent set forth in this
Amendment, TNR Holdings shall execute and deliver a Guaranty in Proper Form upon
the execution hereof. The definition of the term "Guarantors" as set forth in
the Loan Agreement is hereby amended to mean, collectively, TNR, MGC, Armada,
and TNR Holdings. 3. Confirmations. (a) As security for the Notes, Borrower and
Guarantors previously executed the Security Documents. Borrower and Guarantors
ratify and confirm the Security Documents, acknowledge that they are valid,
subsisting, and binding, and agree that the Security Documents secure payment of
the Note and the Loans.


(b) Borrower and Guarantors hereby represent to Lender that all representations
and warranties set forth in Section 6 of the Loan Agreement are true and correct
as of the date of execution of this Amendment, and Borrower and Guarantors are
currently in compliance with all covenants set forth in Section 7 of the Loan
Agreement and all financial covenants set forth in Section 8 of the Loan
Agreement.


(c) Lender agrees that it will give effect to the exercise of Gulfstar's rights
under Section 5.1 of the Gulfs tar Purchase Agreement and not take any actions
reasonably expected to deprive Gulfstar of the benefit of the rights and
agreements set forth in Section 5.1 of the Gulfstar Purchase Agreement. Lender
acknowledges that Gulfstar is a third-party beneficiary of this Amendment and
the Third Amendment to Loan Agreement dated November 27, 2013.


4. Validity and Defaults. The Loan Agreement, as amended, remains in full force
and effect. Borrower and Guarantors acknowledge that the Loan Agreement, the
Revolving Note, the Security Documents, and the other Loan Documents are valid,
subsisting, and binding
 
 
 

--------------------------------------------------------------------------------

 
 
EXHIBIT 10.5
 
MESA ENERGY, INC.
December 19, 2013
Page 3 of 5


upon Borrower and Guarantors; no uncured breaches or defaults exist under the
Loan Agreement, as amended; and no event has occurred or circumstance exists
which, with the passing of time or giving of notice, will constitute a default
or breach under the Loan Agreement, as amended. Borrower and Guarantors ratify
the Loan Agreement, as amended. Guarantors ratify and confirm the Guaranties and
acknowledge that they are valid, subsisting, and binding upon Guarantors.


5. Fax and Email Provision. This Amendment may be executed in counterparts, and
Lender is authorized to attach the signature pages from the counterparts to
copies for Lender and Borrower. At Lender's option, this Amendment and the
related Loan Documents may also be executed by Borrower and Guarantors in remote
locations with signature pages faxed or scanned and emailed to Lender. Borrower
and Guarantors agree that the faxed or scanned and emailed signatures are
binding upon Borrower and Guarantors, and Borrower and Guarantors agree to
promptly deliver the original signatures for this Amendment and the related Loan
Documents by overnight mail or expedited delivery. It will be an Event of
Default if Borrower and Guarantors fail to promptly deliver all required
original signatures.


6. Captions. Captions are for convenience only and should not be used in
interpreting this Amendment.


7. Final Agreement. (a) In connection with the Loans, Borrower, Guarantors, and
Lender have executed and delivered this Amendment, the Loan Agreement, and the
Loan Documents (collectively the "Written Loan Agreement").


(b) It is the intention of Borrower, Guarantors, and Lender that this paragraph
be incorporated by reference into each of the Loan Documents. Borrower,
Guarantors, and Lender each warrant and represent that their entire agreement
with respect to the Loans is contained within the Written Loan Agreement, and
that no agreements or promises have been made by, or exist by or among,
Borrower, Guarantors, and Lender that are not reflected in the Written Loan
Agreement.


(c) THE WRITTEN LOAN AGREEMENT, AS AMENDED, REPRESENTS THE FINAL AGREEMENT
BETWEEN THE PARTIES AND MAY NOT BE CONTRADICTED BY EVIDENCE OF PRIOR,
CONTEMPORANEOUS, OR SUBSEQUENT ORAL AGREEMENTS OF THE PARTIES. THERE ARE NO
UNWRITTEN AGREEMENTS BETWEEN THE PARTIES.


[Signatures on following page.]
 
 
 

--------------------------------------------------------------------------------

 
 
EXHIBIT 10.5
 
MESA ENERGY, INC.
December 19, 2013
Page 4 of 5


           If the foregoing correctly sets forth your understanding of our
agreement, please sign and return one copy of this Amendment. Please call if you
have any questions.


Yours very truly,
THE F&M BANK & TRUST COMPANY


By:   /s/ Christopher J.
Cardoni                                                                
Christopher J. Cardoni,
Senior Vice President


Accepted and agreed to effective as of
the 19th day of December, 2013:


BORROWER:


MESA ENERGY, INC.,
a Nevada corporation




By:   /s/ Randy M. Griffin                                                      
Randy M. Griffin,
Chief Executive Officer


GUARANTORS:


ARMADA OIL, INC.,
a Nevada corporation
 
 
By: /s/ Randy M. Griffin                                                      
Randy M. Griffin,
Chief Executive Officer
 
TCHEFUNCTE NATURAL RESOURCES, LLC,
a Louisiana limited liability company
By:           Mesa Energy, Inc., Sole Member
 
 
By: /s/ Randy M. Griffin                                       
Randy M. Griffin,
Chief Executive Officer
 

 
 
 

--------------------------------------------------------------------------------

 
 
EXHIBIT 10.5
 
MESA GULF COAST, LLC,
a Texas limited liability company
 
 
By: /s/ Randy M. Griffin                                                      
Randy M. Griffin, Manager
 
TNR HOLDINGS, LLC,
a Delaware limited liability company
By:            Mesa Energy, Inc., Managing Member
 
 
By: /s/ Randy M. Griffin                                       
Randy M. Griffin,
Chief Executive Officer
 




